DETAILED ACTION
This is the first Office Action on the merits based on the 16/625,156 application filed on 12/23/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, 03/12/2020, and 12/23/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11 Line 2, the limitation “an execution method” should be “the execution method”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  
presentation control unit in claims 1, 2, 3, 5, 7, 12, 13, 14
estimation unit in claim 8
learning unit in claim 9 (Para. [0063])
guidance unit in claims 10 and 11
information processing unit in claims 15-18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “after the presentation of the energy consumption of the user,” on line 16. The limitation renders the claim indefinite because it is unclear at which presentation of energy consumption is being presented. 

Claim 16 recites the limitation “a predetermined apparatus by the user” on line 16. The limitation renders the claim indefinite because it is unclear if the limitation is mentioning an apparatus that is close by the user or if the apparatus is an apparatus that is owned by the user.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an information processing apparatus and therefore, is a machine.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “a presentation control unit that controls presentation of energy consumption of a user in a first time period from detection of a first trigger to detection of a second trigger, the first trigger causing energy consumption to be presented, the second trigger causing energy consumption to be presented.” This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to writing down a time and the amount of exercise and then in a later time writing down the time and the total amount of exercise. That is, nothing in the claim element precludes the step from practically being performed in the mind/verbally and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim does not integrate the judicial exception into a practical application. 


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 20 recites the following elements: “A program for causing a computer to execute processing including a presentation control step of controlling presentation of energy consumption of a user in a time period from detection of a first trigger to detection of a second trigger, the first trigger causing energy consumption to be presented, the second trigger causing energy consumption to be presented.”. This claim element is a mere method step which amounts to a post-solution insignificant activity. The use of a program does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakovic (US Patent Publication No. 2010/0331145).

Regarding claim 1, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) that controls presentation of energy consumption of a user in a first time period from detection of a first trigger to detection of a second trigger, the first trigger causing energy consumption to be presented, the second trigger causing energy consumption to be presented (i.e., the calorie intake can be presented whenever the screen 39 is tapped by the user to show a lap that displays the information of the user at that specific time; Para. [0115]- [0116] “As shown in FIG. 88a, the user can manually mark a lap by tapping the crystal 39 wherein a Lap 1 is marked and the backlight is illuminated. “, “In this mode of operation, the Laps function captures and displays average heart rate, chronograph time and calories. The user can choose to capture and display other data as desired.  “, “This data is displayed for a predetermined amount of time wherein the controller then displays a summary screen of the total distance, total time, total average pace and total calories burned.”).

Regarding claim 3, Lakovic discloses the presentation control unit performs control to present at least one of a total energy consumption value or energy consumption per unit time of the user in the first period. (Para. [0115]- [0116] “This data is displayed for a predetermined amount of time wherein the controller then displays a summary screen of the total distance, total time, total average pace and total calories burned.”).

Regarding claim 4, Lakovic discloses the first trigger and the second trigger are predetermined actions by the user. (i.e., the triggers the user tapping the screen which is a predetermined action of a user; Para. [0115]- [0116] “As shown in FIG. 88a, the user can manually mark a lap by tapping the crystal 39 wherein a Lap 1 is marked and the backlight is illuminated. “)

Regarding claim 7, Lakovic discloses the presentation control unit performs control to present the energy consumption of the user in a case where a context satisfies a predetermined condition. (i.e., the context can be interpreted to be a designated length of time that presents after a certain time has passed since tapping the crystal screen; Para. [0116] “For example, a lap indicator might not be incremented or the incremented lap indicator might not be displayed until a threshold amount of time (e.g., 5 seconds, 2 seconds, 10 seconds, 1 minute, 5 minutes) has passed since receiving the user input marking the lap. “)

Regarding claim 19, Lakovic discloses an information processing method comprising a presentation control step (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) of controlling presentation of energy consumption of a user in a time period from detection of a first trigger to detection of a second trigger, the first trigger causing energy consumption to be presented, the second trigger causing energy consumption to be presented (i.e., the method of achieving the calorie consumption can be seen with the functional language of the calorie intake being presented whenever the screen 39 is tapped by the user to show a lap that displays the information of the user at that specific time; Para. [0115]- [0116] “As shown in FIG. 88a, the user can manually mark a lap by tapping the crystal 39 wherein a Lap 1 is marked and the backlight is illuminated. “, “In this mode of operation, the Laps function captures and displays average heart rate, chronograph time and calories. The user can choose to capture and display other data as desired.  “, “This data is displayed for a predetermined amount of time wherein the controller then displays a summary screen of the total distance, total time, total average pace and total calories burned.” ).

Regarding claim 20, Lakovic discloses a program (i.e., the controller is programmed to achieve the functional limitation below) for causing a computer to execute processing including a presentation control step (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) of controlling presentation of energy consumption of a user in a time period from detection of a first trigger to detection of a second trigger, the first trigger causing energy consumption to be presented, the second trigger causing energy consumption to be presented (i.e., the calorie intake can be presented whenever the screen 39 is tapped by the user to show a lap that displays the information of the user at that specific time; Para. [0115]- [0116] “As shown in FIG. 88a, the user can manually mark a lap by tapping the crystal 39 wherein a Lap 1 is marked and the backlight is illuminated. “, “In this mode of operation, the Laps function captures and displays average heart rate, chronograph time and calories. The user can choose to capture and display other data as desired.  “, “This data is displayed for a predetermined amount of time wherein the controller then displays a summary screen of the total distance, total time, total average pace and total calories burned.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lakovic (US Patent Publication No. 2010/0331145) in view of Hattori (JP2013112143).

Regarding claim 5, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose the presentation control unit performs control to present a result obtained by comparing energy consumptions of the user on a basis of a designated condition. 
	Hattori teaches the presentation control unit performs control to present a result (i.e., calorie consumption, total distance, and average as described below) obtained by comparing energy consumptions of the user on a basis of a designated condition (i.e., the first lap and a second lap can be compared on the condition of the lap distance and the calorie consumption; Para. [0048]-[0054]. “As shown in FIG. 25 (b), the log display shows the time and the number of laps at that time, the total calories of the day, the total time, and the total distance below it, and the average of that below”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation control of Lakovic to have a result based on a comparison of energy consumption as taught by Hattori in order to allow for a data set to show a comparison of energy use during a time period of a exercise.

Regarding claim 6, Lakovic in view of Hattori teaches condition (i.e., pace, heart rate) includes one or more factors that influence energy consumption (i.e., pace and heart rate can be measured as well as taught in Lakovic; Para. [0121]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lakovic (US Patent Publication No. 2010/0331145) in view of Yuen (US Patent No. 8,868,377).


Regarding claim 8, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose an estimation unit that estimates the energy consumption of the user on a basis of at least one of acceleration, heartbeat, body temperature, a degree of perspiration, a physical characteristic, or an attribute of the user.

    PNG
    media_image1.png
    430
    633
    media_image1.png
    Greyscale

Raymond teaches an analogous monitoring device (See Figure 4Q above) comprising an estimation unit that estimates the energy consumption of the user on a basis of at least one of acceleration, heartbeat, body temperature, a degree of perspiration, a physical characteristic, or an attribute of the user (i.e., the monitoring device of Raymond contains an estimation unit that projects the amount of calorie consumption an activity would need to consume based off of biometrics of a user; Col. 12 Lines 1-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of Lakovic to have an estimation unit of the information processing of apparatus of Raymond to allow the system to monitor and predict calorie consumption in the user to improve the effectiveness of future exercises of the user.


Regarding claim 9, Lakovic in view of Raymond teaches a learning unit that learns a model for estimating energy consumption (i.e., the data models and data sets received can be analyzed and utilize algorithmic learning; Col. 18 Lines 16-28 “Notably, for the avoidance of doubt, the inventions are not limited to processes and/or algorithms implemented in accordance with the flow charts of FIGS. 4A-4R. Such flow charts are merely exemplary. The present inventions may also implement batch processing algorithms (as opposed to the real-time algorithm), the use of probabilistic classification and estimation methods such as, for example, bayesian networks, Kalman filters, particle filters, unscented Kalman filters (aka sigma point Kalman filters), EM algorithm and Metropolis-Hastings algorithm, Gibbs sampling, Wiener filter, alpha-beta filter, or artificial neural networks. All permutations and combinations of the physiological conditions are intended to fall within the scope of the present inventions.”)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakovic (US Patent Publication No. 2010/0331145) in view of Choi (US Patent Pub. No. 2016/0106360).

Regarding claim 10 Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) 
Lakovic does not disclose a guidance unit that guides, in a case where the user executes a predetermined activity, an execution method of the activity. 
Choi teaches an analogous calorie consumption monitoring device comprising a guidance unit (Controller 120; Figures 1-5) that guides, in a case where the user executes a predetermined activity, an execution method (i.e., faster/slower running based of the systems visual or audible ques) of the activity. (i.e., the controller processes heart rate information of a user to give back guidance in the form of audible or visual ques to guide the user to a faster or slower run speed; Para. [0054] ” The controller 120 may adaptively generate an additional output pattern based on the acquired exercise intensity information. For example, a heart rate corresponding to the target range may be “100” through “120”. When a heart rate of a user doing exercise is “130”, the controller 120 may verify that the heart rate of the user is greater than the target range, and output the tactile feedback based on the output pattern corresponding to the result of the verifying. In this example, the user may not decrease a running speed despite an output of the tactile feedback. The controller 120 may sense that the exercise intensity information is not changed, and adaptively generate the additional output pattern based on a result of the sensing. Based on the additional output pattern, the feedback provider 130 may additionally output a tactile feedback, a visual feedback, and an auditory feedback such that the user decreases the running speed in response to the additional outputting. “)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have the guidance unit of Choi to allow the system to notify the user to change his/her behavior to fulfill objectives of the exercise.

Regarding claim 11, Lakovic in view of Choi teaches the guidance unit changes an execution method of guidance on a basis of heartbeat of the user (i.e., the guidance unit 120 of Choi executes different exercise regiments based of the heart rate of the user as described above in Para. [0054])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lakovic (US Patent Publication No. 2010/0331145) in view of Kanzaki (JPH07295957).

Regarding claim 12, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) 
Lakovic discloses does not disclose the presentation control unit performs control to present a target time and a remaining time of the activity.

    PNG
    media_image2.png
    553
    448
    media_image2.png
    Greyscale

Kanzaki teaches an analogous calorie consumption monitoring device comprising the presentation control unit performs control to present a target time and a remaining time of the activity. (i.e., the presentation control 3 presents the target time and remaining time as seen in Figure 6; Para. [0028] “After displaying the target exercise time, when the user operates the K6 key to start measuring the exercise time, the remaining target calorie consumption at that time and the remaining exercise time are displayed on the display unit 8.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have a target and remaining time displayed as taught by Kanzaki allows the user to keep track of the time and to keep pace to the exercise presented.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakovic (US Patent Publication No. 2010/0331145) in view of Hoffman (US Patent 2012/0041767).

Regarding claim 13, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose the presentation control unit controls presentation of content on a basis of the energy consumption of the user.

    PNG
    media_image3.png
    494
    698
    media_image3.png
    Greyscale

Hoffman teaches the presentation control unit controls presentation of content on a basis of the energy consumption of the user (i.e., the content presented to a user is directly correlated to the calorie consumption of the user as the higher the calorie consumption the user receives rewards; Para. [0063]-[0088]; Fig. 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have content given as a reward based on calorie consumption as taught by Hoffman in order to incentivize the user to increase calorie consumption due to a reward system.

Regarding claim 14, Lakovic in view of Hoffman teaches presentation control unit brings content to be presented closer to a preference of the user or increases at least one of quality or quantity of the content to be presented with an increase in the energy consumption of the user (i.e., the content presented to a user is directly correlated to the calorie consumption of the user as the higher the calorie consumption the user receives rewards; Para. [0063]-[0088]; Fig. 14).


Regarding claim 15, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose an information processing unit that performs control to give remuneration to the user in a case where an activity amount of the user in a predetermined period reaches a target value.
Hoffman teaches an information processing unit that performs control to give remuneration to the user in a case where an activity amount of the user in a predetermined period reaches a target value. (i.e., the user receives virtual currency for the amount of activity the user achieves that can be spent in exchange for rewards as seen in Figure 14; Para. [0063]-[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have content given as a reward based on calorie consumption as taught by Hoffman in order to incentivize the user to increase calorie consumption due to a reward system.

Regarding claim 16, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose an information processing unit that controls use of a predetermined apparatus by the user on a basis of a virtual currency corresponding to the energy consumption of the user.
Hoffman teaches an information processing unit that controls use of a predetermined apparatus by the user on a basis of a virtual currency corresponding to the energy consumption of the user (i.e., the user receives virtual currency for the amount of activity the user achieves that can be spent in exchange for rewards as seen in Figure 14; Para. [0063]-[0088]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have content given as a reward based on calorie consumption as taught by Hoffman in order to incentivize the user to increase calorie consumption due to a reward system.

Regarding claim 17, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088])
Lakovic does not disclose an information processing unit that varies a price or a content of a product or a service to be presented to the user on a basis of at least one of the energy consumption or energy intake of the user.
Hoffman teaches an information processing unit that varies a price or a content of a product or a service to be presented to the user on a basis of at least one of the energy consumption or energy intake of the user. (i.e., the user receives virtual currency for the amount of activity the user achieves that can be spent in exchange for rewards such as products like real world items and services as seen in Figure 14; Para. [0063]-[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to have content given as a reward based on calorie consumption as taught by Hoffman in order to incentivize the user to increase calorie consumption due to a reward system.

Regarding claim 18, Lakovic discloses an information processing apparatus (Watch 10; Figure 2) comprising a presentation control unit (Controller 18; Figure 4; i.e., the controller 18 executes computer readable instructions to present data/by generating user interfaces; Para. [0088]) that allows a user to message another user using a cheer; i.e., the transmission of support; Para. [0164])
 Lakovic does not disclose an information processing unit that controls transmission of a state of an activity of a first user to a second user and transmission of support of the second user for the first user.
Hoffman teaches an information processing unit that controls transmission of a state of an activity of a first user to a second user; i.e., the activity/achievements of a user can be sent to multiple users through social media; Para. [0128])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information system of Lakovic to be able to transmit information as taught by Hoffman in order to incentivize other users to compete and increase calorie consumption.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784